DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 now requires that the first conduit is radially disposed between the gasket and the balancer such that they are in a line extending in a radial direction. This is limitation is being understood as substantially shown in Fig.3 of the instant application, with the conduit being between the gasket and the balancer. While the ”radial direction” is understood to mean that a direction from a center of the tub, thus the gasket, conduit, and balancer must all lie on a radial line extending from a center of the tub. The closest prior art remains that which was presented in the previous action. The Im reference (previously cited) appears to implicitly disclose that such a configuration should be avoided due to its ability to cause interference [0073]. Also, newly cited reference Kim (US20110083477A1) also appears to disclose that such configurations should be avoided when gaskets with spraying parts and balancers are present [0043]. Even previously cited reference Oh (US20060191077A1) appears to showcase the such balancer elements and fluid pipes should have some offset (see Fig.1) and thus not lie on the same radial line. There does not appear to be any art, on the record, which would provide one of ordinary skill in the art with reasonable motivation to located the conduit between the gasket and balancer on the same radial line. Especially when the state of the art appears to indicate that such a configuration should be avoided to prevent interference. Accordingly, a skilled artisan would not have reasonable motivation to perform a modification to render the invention of claim 1 obvious. Thus, claim 1 and its dependents are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711